Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
                
                 The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 1, 9, and 17 as a whole as recited below:

Claim 1. a memory cell of a magnetic random access memory, the memory cell comprising multiple layers disposed between a first metal layer and a second metal layer, wherein: the multiple layers include: a first electrode layer, a seed layer disposed over the first electrode layer, a first pinned magnetic layer disposed over the seed layer, an antiferromagnetic layer disposed over the first pinned magnetic layer, a second pinned magnetic layer disposed over the antiferromagnetic layer, a tunneling barrier layer made of a non-magnetic material and disposed over the second pinned magnetic layer, a free magnetic layer disposed over the tunneling barrier layer, a capping layer made of a non-magnetic material and disposed over the free magnetic layer, a diffusion barrier layer disposed over the capping layer, and a second electrode layer disposed over the diffusion layer, and at least one iridium containing layer including iridium is disposed between any adjacent two layers from the seed layer to the diffusion barrier layer.


Claim 9. a semiconductor device including a magnetic random access memory (MRAM) having a plurality of magnetic memory cells, wherein: each of the magnetic memory cells comprises multiple layers disposed between a first metal layer and a second metal layer, the multiple layers include: a first electrode layer, a seed layer disposed over the first electrode layer, a first pinned magnetic layer disposed over the seed layer, an antiferromagnetic layer disposed over the first pinned magnetic layer, a second pinned magnetic layer disposed over the antiferromagnetic layer, a tunneling barrier layer made of a 

Claim 17. a semiconductor device including a magnetic random access memory (MRAM) having a plurality of magnetic memory cells, wherein: each of the magnetic memory cells comprises a MRAM stack disposed between a bottom electrode and a top electrode, the bottom electrode is embedded in a first interlayer dielectric layer, a side face the MRAM stack is covered by an insulating cover layer, the insulating cover layer is coved by a second ILD layer, the top electrode is embedded in a third ILD layer, the MRAM stack includes: a first electrode layer, a seed layer disposed over the first electrode layer, a first pinned magnetic layer disposed over the seed layer, an antiferromagnetic layer disposed over the first pinned magnetic layer, a second pinned magnetic layer disposed over the antiferromagnetic layer, a tunneling barrier layer made of a non-magnetic material and disposed over the second pinned magnetic layer, a free magnetic layer disposed over the tunneling barrier layer, a capping layer made of a non-magnetic material and disposed over the free magnetic layer, a diffusion barrier layer disposed over the capping layer, and a second electrode layer disposed over the diffusion layer, and at least one iridium containing layer including iridium is disposed between any adjacent two layers from the seed layer to the diffusion barrier layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814